Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “direction of the angular velocity relative to the ground of the robot chassis is opposite to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism and the value of the angular velocity relative to the ground of the robot chassis is equal to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism.”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  This claim recites the synonym “IO”. All synonyms should be spelled out at first use in the claims.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  This claim recites the synonym “CAN”. All synonyms should be spelled out at first use in the claims.  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a main controller” in both lines 2 and 8 . It is unclear if the inventor is referring to the same “main controller” or two different “main controllers”. To overcome this rejection the examiner suggest changing the second recitation of “a main controller” in line 8 to “the main controller”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “main controller” in line 2. 

Claims 19 and 34 recite the limitation “wherein the information synchronization instruction comprises information on” in line 7. It is unclear to the examiner what is mean by “comprises information on.” Further clarification is required.  

Claim 21 recites the limitation “a rotation controller” in both lines 2 and 8. It is unclear if the inventor is referring to the same “rotation controller” or two different “rotation controllers”. To overcome this rejection the examiner suggest changing the second recitation of “a rotation controller” in line 8 to “the rotation controller”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “rotation controller” in line 2. 


Claims 16, 21, and 31 recite the limitations "the ground", “the direction of the angular velocity”, “the value of the angular velocity”.  There are insufficient antecedent basis for this limitation in the claim.

Claims 19, 24, and 34 recite the limitation "the rotation conditions".  There is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 31, the claim limitation recites “a computer-readable storage medium”.  However, the usage of the phrase “computer-readable storage medium” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc.) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that 
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Publication No. 5812432) in view of Wang (U.S. Publication No. 20120197439).
Regarding claim 16:
Takizawa teaches:
A robot controlling method, comprising: ("objects to be controlled incorporating Servo motors, Such as robots or machines, controlled by the commands of the positioning controllers 446a and 447b, respectively." [Column 3 lines 50-53]; here it shows that one embodiment of the invention is to control robots.)
receiving, by a first controller, an information synchronization instruction sent by a main controller; (“ The number of positioning controllers connected through communication in this embodiment is not limited to two and may be increased as required, and identical virtual drive module output information may be shared between the positioning controllers connected.” [Column 22 lines 1-5]; here it shows that a plurality of controllers can be in communication with one another. “It should be assumed that the positioning controller 1a is a master positioning controller, the positioning controller 1b is a slave positioning controller, virtual drive modules exist in the master positioning controller 1a, and virtual drive module output position information is created by the master positioning controller 1a.” [Column 22 lines 26-29]; here it shows that the first controller is a master controller that sends output position information to other controllers. “The synchronous clock 97 is common to all the positioning controllers connected by the synchronous clock line 96 and is generated by the master positioning controller 1a and given to the slave positioning controller 1b.” [Column 22 lines 32-35]; here it shows that the output information can contain a synchronous clock.)
performing, by the first controller, information synchronization instruction with a second controller according to the information synchronization instruction; ("Another embodiment which shares synchronous information between a plurality of positioning controllers will be described. FIG. 15 is a 
sending, by the first controller, a synchronous rotation instruction to the second controller, (“It should be assumed that the positioning controller 1a is a master positioning controller, the positioning controller 1b is a slave positioning controller, virtual drive modules exist in the master positioning controller 1a, and virtual drive module output position information is created by the master positioning controller 1a.” [Column 22 lines 26-29]; here it shows that a first controller sends synchronous position information to a second controller. “The number of positioning controllers connected through communication in this embodiment is not limited to two and may be increased as required, and identical virtual drive module output information may be shared between the positioning controllers connected.” [Column 22 lines 1-5]; here it shows that multiple controllers can be used and all can share synchronous information between one another. In this immediate case, a main controller, a chassis controller, and a rotation controller could be used.)
Takizawa does not specifically teach that the controllers used are a chassis controller and a rotation controller. Takizawa also does not teach using a chassis controller and a rotation controller to rotate a robot chassis and a rotation mechanism on the robot at equal and opposite angular velocities. However,
Wang teaches:
first controller is chassis controller, and second controller is rotation controller;
and controlling a chassis motor to drive a robot chassis to rotate at a predetermined angular velocity relative to the ground; (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity;” [0098]; here it shows that both an upper portion (robot chassis) of a robot and a lower portion (robot rotation mechanism) of a robot can rotate relative to the ground. Figure 3C shows that both the upper portion of the robot and the lower portion of the robot have their own motor controllers.) 
and controlling, by the rotation controller, a rotation motor to drive a robot rotation mechanism to synchronously rotate at an angular velocity relative to the rotating robot chassis according to the synchronous rotation instruction, (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity; detect that the upper portion of the robot has reached the second heading; and continue rotating the lower portion of the robot toward the second heading while simultaneously counter-rotating the upper portion of the robot, such that the upper portion of the robot maintains the second heading.” [0098]; here it shows that the lower portion (robot rotation mechanism) will simultaneously rotate at an angular velocity relative to the upper portion of the robot to counter the rotation of the upper portion to keep it in place.)
wherein, the direction of the angular velocity relative to the ground of the robot chassis is opposite to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism and the value of the angular velocity relative to the ground of the robot chassis is equal to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism. (“If the robot head 160 remains at that angle for a specified interval, the system may slowly rotate the base 120 in order to center the head 160 with respect to the base 120 while simultaneously rotating the head 160 in the 
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controllers taught by Takizawa to include a rotation and chassis controller as taught by Wang in order for the controllers to be able to control the angular velocities of the chassis and rotation mechanism to operate in equal and opposite directions. The teaching suggestion/motivation to combine is that while operating, the robot could prevent the item it is holding from falling off of a lift by the added centrifugal forces that come with the rotating.

Regarding claim 21:
Takizawa teaches:
A robot controlling method, comprising: ("objects to be controlled incorporating Servo motors, Such as robots or machines, controlled by the commands of the positioning controllers 446a and 447b, respectively." [column 3 lines 50-53]; here it shows that one embodiment of the invention is to control robots.)
one or more memories, a main controller, a first slave controller, and a second slave controller, (Figure 1 shows an example of a slave controller that receives instruction from a sequence controller 5 (a main controller). Column 22 lines 1-5 show that multiple slave controllers can exist, (i.e. a rotation controller and a chassis controller), and figure 1 also shows multiple memories 9, 10, and 11 in each positioning controller.)
wherein, the main controller, the first controller, and the second controller are configured to execute a method on a basis of instructions stored in the memories, comprising: receiving, by the first controller, an information synchronization instruction sent by a main controller; (“ The number of positioning controllers connected through communication in this embodiment is not limited to two and may be increased as required, and identical virtual drive module output information may be shared between the positioning controllers connected.” [Column 22 lines 1-5]; here it shows that a plurality of controllers can be in communication with one another. “It should be assumed that the positioning controller 1a is a master positioning controller, the positioning controller 1b is a slave positioning controller, virtual drive modules exist in the master positioning controller 1a, and virtual drive module output position information is created by the master positioning controller 1a.” [Column 22 lines 26-29]; here it shows that the first controller is a master controller that sends output position information to other controllers. “The synchronous clock 97 is common to all the positioning controllers connected by the synchronous clock line 96 and is generated by the master positioning controller 1a and given to the slave positioning controller 1b.” [Column 22 lines 32-35]; here it shows that the output information can contain a synchronous clock.)
performing, by the first controller, information synchronization instruction with a second controller according to the information synchronization instruction; ("Another embodiment which shares synchronous information between a plurality of positioning controllers will be described. FIG. 15 is a system configuration diagram wherein positioning controllers 1a and 1b are connected by a data communication line 95 and a synchronous clock line 96." [Column 22 lines 9-14]; here it shows a plurality of controllers that share synchronous information with one another. “In interval B in FIG. 16, each of the positioning controllers 1a, 1b executes a positioning program in accordance with the virtual drive module output position information to be obtained in the interval A, and calculates the servo output position information transmitted to the servo amplifiers 2a-2e.” [Column 22 lines 42-47]; here it shows that the position controllers will execute positioning using the servo amplifiers based on the shared output information containing shared synchronous information.)

Wang teaches:
and controlling a chassis motor to drive a robot chassis to rotate at a predetermined angular velocity relative to the ground; (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity;” [0098]; here it shows that both an upper portion (robot chassis) of a robot and a lower portion (robot rotation mechanism) of a robot can rotate relative to the ground. Figure 3C shows that both the upper portion of the robot and the lower portion of the robot have their own motor controllers.) 
and controlling, by the rotation controller, a rotation motor to drive a robot rotation mechanism to synchronously rotate at an angular velocity relative to the rotating robot chassis according to the synchronous rotation instruction, (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity; detect that the upper portion of the robot has reached the second heading; and continue rotating the lower portion of the robot toward the second heading while simultaneously counter-rotating the upper portion of the robot, such that the upper portion of the robot maintains the second heading.” [0098]; here it shows that the lower portion (robot rotation mechanism) will simultaneously rotate at an angular velocity relative to the upper portion of the robot to counter the rotation of the upper portion to keep it in place.)
wherein, the direction of the angular velocity relative to the ground of the robot chassis is opposite to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism and the value of the angular velocity relative to the ground of the robot chassis is equal to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism. (“If the robot head 160 remains at that angle for a specified interval, the system may slowly rotate the base 120 in order to center the head 160 with respect to the base 120 while simultaneously rotating the head 160 in the opposite direction at the same speed.” [0326]; here it shows that the rotation of the chassis (upper portion) and the rotation mechanism (rotation mechanism) of the robot are rotated at equal and opposite angular velocities in order to align the chassis with the rotation mechanism.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controllers taught by Takizawa to include a rotation and chassis controller as taught by Wang in order for the controllers to be able to control the angular velocities of the chassis and rotation mechanism to operate in equal and opposite directions. The teaching suggestion/motivation to combine is that while operating, the robot could prevent the item it is holding from falling off of a lift by the added centrifugal forces that come with the rotating.

Regarding claim 26:
Takizawa in view of Wang teach all of the limitations of claim 21.
As for the limitation a warehouse-transport robot, this is an intended use that does not limit the scope of the claim, and is not given patentable weight (see MPEP 2103)
In addition, even if given patentable weight, Wang further teaches:
A warehouse-transport robot, comprising the robot controlling system of claim 21. (Figure 1 of Wang shows a robot with a basket 360 that could be used to transport goods in a warehouse environment.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the 


Regarding claim 31:
Takizawa teaches:
A computer-readable storage medium on which computer program instructions are stored, which when executed by a processor implement a method comprising: (“7 a CPU for executing positioning operation, 8 an OS ROM storing an operating system (OS) for operating the positioning controller 1, 9 a program memory for storing application programs, 10 a work memory for the CPU 7, 11 a variable memory for storing parameters, etc., required for positioning,” [Column 16 lines 35-40])
receiving, by a first controller, an information synchronization instruction sent by a main controller; (“ The number of positioning controllers connected through communication in this embodiment is not limited to two and may be increased as required, and identical virtual drive module output information may be shared between the positioning controllers connected.” [Column 22 lines 1-5]; here it shows that a plurality of controllers can be in communication with one another. “It should be assumed that the positioning controller 1a is a master positioning controller, the positioning controller 1b is a slave positioning controller, virtual drive modules exist in the master positioning controller 1a, and virtual drive module output position information is created by the master positioning controller 1a.” [Column 22 lines 26-29]; here it shows that the first controller is a master controller that sends output position information to other controllers. “The synchronous clock 97 is common to all the positioning controllers connected by the synchronous clock line 96 and is generated by the master positioning controller 1a and 
performing, by the first controller, information synchronization instruction with a second controller according to the information synchronization instruction; ("Another embodiment which shares synchronous information between a plurality of positioning controllers will be described. FIG. 15 is a system configuration diagram wherein positioning controllers 1a and 1b are connected by a data communication line 95 and a synchronous clock line 96." [Column 22 lines 9-14]; here it shows a plurality of controllers that share synchronous information with one another. “In interval B in FIG. 16, each of the positioning controllers 1a, 1b executes a positioning program in accordance with the virtual drive module output position information to be obtained in the interval A, and calculates the servo output position information transmitted to the servo amplifiers 2a-2e.” [Column 22 lines 42-47]; here it shows that the position controllers will execute positioning using the servo amplifiers based on the shared output information containing shared synchronous information.)
Takizawa does not specifically teach that the controllers used are a chassis controller and a rotation controller. Takizawa also does not teach using a chassis controller and a rotation controller to rotate a robot chassis and a rotation mechanism on the robot at equal and opposite angular velocities. However,
Wang teaches:
and controlling a chassis motor to drive a robot chassis to rotate at a predetermined angular velocity relative to the ground; (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity;” [0098]; here it shows that both an upper portion (robot chassis) of a robot and a lower portion (robot rotation mechanism) of a robot can rotate relative to the ground. Figure 3C shows that both the upper portion of the robot and the lower portion of the robot have their own motor controllers.) 
and controlling, by the rotation controller, a rotation motor to drive a robot rotation mechanism to synchronously rotate at an angular velocity relative to the rotating robot chassis according to the synchronous rotation instruction, (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity; detect that the upper portion of the robot has reached the second heading; and continue rotating the lower portion of the robot toward the second heading while simultaneously counter-rotating the upper portion of the robot, such that the upper portion of the robot maintains the second heading.” [0098]; here it shows that the lower portion (robot rotation mechanism) will simultaneously rotate at an angular velocity relative to the upper portion of the robot to counter the rotation of the upper portion to keep it in place.)
wherein, the direction of the angular velocity relative to the ground of the robot chassis is opposite to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism and the value of the angular velocity relative to the ground of the robot chassis is equal to that of the angular velocity relative to the rotating chassis of the robot rotation mechanism. (“If the robot head 160 remains at that angle for a specified interval, the system may slowly rotate the base 120 in order to center the head 160 with respect to the base 120 while simultaneously rotating the head 160 in the opposite direction at the same speed.” [0326]; here it shows that the rotation of the chassis (upper portion) and the rotation mechanism (rotation mechanism) of the robot are rotated at equal and opposite angular velocities in order to align the chassis with the rotation mechanism.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controllers taught by Takizawa to include a rotation and chassis controller as taught by Wang in order for the controllers to be able to control the angular velocities of the chassis and rotation mechanism to .

Claims 17-20, 22, 23-25, 27-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Publication No. 5812432) in view of Wang (U.S. Publication No. 20120197439) in view of Staplin Jr. (U.S. Patent No. 4495571).
Regarding claims 17, 22, and 32:
Takizawa in view of Wang teaches all of the limitations of claim 16, 21, and 31 including controlling a rotation motor by a rotation controller to synchronously rotate with a chassis motor according to a synchronous instruction as shown in paragraph [0098] of Wang, (“the rotation system may be configured to rotate the robot toward a second heading by rotating the upper portion of the robot toward the second heading at a first rotational velocity; rotating the lower portion of the robot toward the second heading at a second rotation velocity; detect that the upper portion of the robot has reached the second heading; and continue rotating the lower portion of the robot toward the second heading while simultaneously counter-rotating the upper portion of the robot, such that the upper portion of the robot maintains the second heading.” [0098]; here it shows that the lower portion (robot rotation mechanism) will simultaneously rotate at an angular velocity relative to the upper portion of the robot to counter the rotation of the upper portion to keep it in place.) 
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controllers taught by Takizawa to include a rotation and chassis controller as taught by Wang in order for the controllers to be able to control the angular velocities of the chassis and rotation mechanism to operate in equal and opposite directions. The teaching suggestion/motivation to combine is that while 

Takizawa in view of Wang does not teach that this is done by forming an interrupt, however, 
Staplin Jr. teaches:
"The CPU controls system bus usage and allocates service request cycles on a separate time basis. Each IOC on system bus A is only allowed to request service (for data transfer or interrupt purposes) at a time that is unique to that I/O controller and is a function of the position (relative to the CPU) of the I/O controller on system bus A." [Column 11 lines 61-67]; here it shows that controllers connected via a BUS can request an interrupt with another controller.
Takizawa, Wang, and Staplin Jr. are analogous art because they are in the same field of art, systems for synchronous control of controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the synchronous control of the two motors as taught by Takizawa in view of Wang by forming an interrupt as taught by Staplin Jr., in order for both the rotation motor and the chassis motor to be controlled synchronously. The teaching suggestion/motivation to combine is that by using an interrupt, it will ensure that the controllers deal with the synchronous instruction immediately. 

Regarding claim 18, 23, and 33:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claim 17, 22, and 32 including a rotation controller and a synchronous instruction. 
Staplin Jr. further teaches:
wherein, the interrupt is formed, by the rotation controller, by responding to a level signal transition of an IO signal being the synchronous rotation instruction. ("each I/O controller on system bus B is only allowed to request service (for data transfer or interrupt purposes) at the time that is unique to the IOC 
Takizawa, Wang, and Staplin Jr. are analogous art because they are in the same field of art, systems for synchronous control of controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the interrupt as taught by Takizawa in view of Wang in view of Staplin Jr. to further include the teaching of Staplin Jr. of the interrupt being formed in response to a level signal transition of the controller. The teaching suggestion/motivation is that by using a level signal transition, it allows for the controllers to communicate with one another quickly and efficiently. 

Regarding claim 19 and 34:
Takizawa in view of Wang in view of Staplin Jr. teach all of the limitations of claim 16 and 31. Takizawa in view of Wang teaches a chassis controller and a rotation controller. 
Staplin Jr. further teaches:
sending, by the chassis controller, the information synchronization instruction to the rotation controller by a CAN bus in the case that the robot meets the rotation conditions; ("Timing logic 400 provides the basic I/O synchronization signals used throughout the I/O controller (signals PTIME3+20 and DMYTM3+). In addition, timing logic 400 takes the bus cycle out signal from the previous I/O 
and performing, by the rotation controller, data initialization according to the information synchronization instruction, wherein the information synchronization comprises information on. ("Timing logic 400 provides the basic I/O synchronization signals used throughout the I/O controller (signals PTIME3+20 and DMYTM3+). In addition, timing logic 400 takes the bus cycle out signal from the previous I/O controller (or CPU if the I/O controller is the first I/O controller on either system bus A or B) and delays the signal for 500 nanoseconds before passing it on to the next I/O controller. Further, timing logic 400 is used to generate an IOC initialize signal (PCLEAR+20) which is used to initialize the controller and initiate the IOC's quality logic test (QLT) firmware." [Column 57 lines 14-25]; here it shows that the timing logic provides synchronization instruction and these signals are used to perform data initialization by a controller.)
Takizawa, Wang, and Staplin Jr. are analogous art because they are in the same field of art, systems for synchronous control of controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot control system as taught by Takizawa in view of Wang in view of Staplin Jr. to further include the teaching of Staplin Jr. of using a CAN bus for communication between the controllers. The teaching suggestion/motivation is that by using a CAN bus it allows for a faster and cheaper means of communication between the controllers.  

Regarding claims 20, 25, and 35:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claims 17, 22, and 32.
Wang teaches:
further comprising: determining, by the chassis controller, the angular velocity relative to the ground for the rotation of the robot chassis at a predetermined period; ("certain implementations may employ a system to reduce the requirement of base rotations in order to accommodate head rotations. For example, a counter may be initiated when the virtual head 1728 is turned to an angle. If the robot head 160 remains at that angle for a specified interval, the system may slowly rotate the base 120 in order to center the head 160 with respect to the base 120 while simultaneously rotating the head 160 in the opposite direction at the same speed." [0326]; here it shows that a counter is implemented and used to determine if a robot head remains fixed for a certain period of time, if it does, the system knows based on the predetermined period of time to rotate the head with a slow angular velocity relative to the ground.)
and based on the synchronous rotation instruction sent by the chassis controller, determining, by the rotation controller, the angular velocity relative to the rotating chassis of the robot rotation mechanism ("certain implementations may employ a system to reduce the requirement of base rotations in order to accommodate head rotations. For example, a counter may be initiated when the virtual head 1728 is turned to an angle. If the robot head 160 remains at that angle for a specified interval, the system may slowly rotate the base 120 in order to center the head 160 with respect to the base 120 while simultaneously rotating the head 160 in the opposite direction at the same speed." [0326]; here it shows that at the same time, based on a synchronous rotation instruction, the base of the robot can be rotated at an equal and opposite angular velocity relative to the rotating chassis of the robot.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controllers taught by Takizawa to include a rotation and chassis controller as taught by Wang in order for the controllers to be able to determine and control the angular velocities of the chassis and rotation 
Takizawa in view of Wang does not teach that the determinations are done during a computer interrupt, however:
Staplin Jr. teaches:
during the interrupt. (Staplin Jr. teaches that this can be done using an interrupt, "The CPU controls system bus usage and allocates service request cycles on a separate time basis. Each IOC on system bus A is only allowed to request service (for data transfer or interrupt purposes) at a time that is unique to that I/O controller and is a function of the position (relative to the CPU) of the I/O controller on system bus A." [Column 11 lines 61-67]; here it shows that controllers connected via a BUS can request an interrupt with another controller.)
Takizawa, Wang, and Staplin Jr. are analogous art because they are in the same field of art, systems for synchronous control of controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the synchronous control of the two motors as taught by Takizawa in view of Wang by forming an interrupt as taught by Staplin Jr., in order for both the rotation motor and the chassis motor to be controlled synchronously. The teaching suggestion/motivation to combine is that by using an interrupt, it will ensure that the controllers deal with the synchronous instruction immediately. 

Regarding claim 24:
Takizawa in view of Wang teaches a chassis controller and a rotation controller. 
Staplin Jr. further teaches:
sending, by the chassis controller, the information synchronization instruction to the rotation controller by a CAN bus in the case that the robot meets the rotation conditions; ("Timing logic 400 
and performing, by the rotation controller, data initialization according to the information synchronization instruction. ("Timing logic 400 provides the basic I/O synchronization signals used throughout the I/O controller (signals PTIME3+20 and DMYTM3+). In addition, timing logic 400 takes the bus cycle out signal from the previous I/O controller (or CPU if the I/O controller is the first I/O controller on either system bus A or B) and delays the signal for 500 nanoseconds before passing it on to the next I/O controller. Further, timing logic 400 is used to generate an IOC initialize signal (PCLEAR+20) which is used to initialize the controller and initiate the IOC's quality logic test (QLT) firmware." [Column 57 lines 14-25]; here it shows that the timing logic provides synchronization instruction and these signals are used to perform data initialization by a controller.)
Takizawa, Wang, and Staplin Jr. are analogous art because they are in the same field of art, systems for synchronous control of controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot control system as taught by Takizawa in view of Wang in view of Staplin Jr. to further include the teaching of Staplin Jr. of using a CAN bus for communication between the controllers. The teaching suggestion/motivation is that by using a CAN bus it allows for a faster and cheaper means of communication between the controllers.  

Regarding claim 27:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claim 22.
As for the limitation a warehouse-transport robot, this is an intended use that does not limit the scope of the claim, and is not given patentable weight (see MPEP 2103)
In addition, even if given patentable weight, Wang further teaches:
A warehouse-transport robot, comprising the robot controlling system of claim 22. (Figure 1 of Wang shows a robot with a basket 360 that could be used to transport goods in a warehouse environment.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot system taught by Takizawa in view of Wang to be a warehouse transport robot. The teaching suggestion/motivation to combine is that by making the robot a warehouse-transport robot, it can lead to a more efficient method for loading and unloading in a warehouse environment. 

Regarding claim 28:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claim 23.
As for the limitation a warehouse-transport robot, this is an intended use that does not limit the scope of the claim, and is not given patentable weight (see MPEP 2103)
In addition, even if given patentable weight, Wang further teaches:
A warehouse-transport robot, comprising the robot controlling system of claim 23. (Figure 1 of Wang shows a robot with a basket 360 that could be used to transport goods in a warehouse environment.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot system taught by Takizawa in view of Wang to be a warehouse transport robot. The teaching suggestion/motivation to combine is that by making the robot a warehouse-transport robot, it can lead to a more efficient method for loading and unloading in a warehouse environment. 

Regarding claim 29:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claim 24. 
As for the limitation a warehouse-transport robot, this is an intended use that does not limit the scope of the claim, and is not given patentable weight (see MPEP 2103)
In addition, even if given patentable weight, Wang further teaches:
A warehouse-transport robot, comprising the robot controlling system of claim 24. (Figure 1 of Wang shows a robot with a basket 360 that could be used to transport goods in a warehouse environment.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot system taught by Takizawa in view of Wang to be a warehouse transport robot. The teaching suggestion/motivation to combine is that by making the robot a warehouse-transport robot, it can lead to a more efficient method for loading and unloading in a warehouse environment. 

Regarding claim 30:
Takizawa in view of Wang in view of Staplin Jr. teaches all of the limitations of claim 25. 
As for the limitation a warehouse-transport robot, this is an intended use that does not limit the scope of the claim, and is not given patentable weight (see MPEP 2103)
In addition, even if given patentable weight, Wang further teaches:
A warehouse-transport robot, comprising the robot controlling system of claim 25. (Figure 1 of Wang shows a robot with a basket 360 that could be used to transport goods in a warehouse environment.)
Takizawa and Wang are analogous are because they are in the same field of art, autonomous robot control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot system taught by Takizawa in view of Wang to be a warehouse transport robot. The teaching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664